Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s RCE with Remarks and Amendments filed on 09/29/2022 regarding to the application 17/264,132 filed on 01/28/2021.
Claims 1, 4, and 7 are being amended. Claims 1-9 are currently pending for consideration.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/29/2022  has been entered.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Response to Arguments
Applicant’s arguments, see (Arg. Page 1-2), filed on 09/29/2022, with respect to the rejection(s) of claim(s) “Rejection under 35 U.S.C. § 103… Applicant has amended claims 1, 4, and 7 to further emphasize the inventive features… 
'… that indicate the same operation in the operation contents’
…” have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made Li in view of Srinivasan and Modani.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 106844139 A, “Li”) in view of Srinivasan et al. (US 10949452 B2, “Srinivasan”) in view of Modani et al. (US 20170147544 A1, “Modani”).
As to claim 1, Li discloses A summary sentence calculation apparatus, comprising: 
an input unit, including one or more processors, configured to input a set of operation record sentences that record operation contents including causes and information with respect to past operation failures; (Li: [page 02 ln 48-50, page 04 ln 8-9] A log file analysis device of extracting key words for summary comprises: receiving module (i.e. input unit) for receiving a first log file sent by a terminal device… log file record (i.e. record operation content) is the operating system or software of some process record (i.e. set of operation records)… including the abnormal information is the error information or fault information such as software running in cannot work normally).
a workflow generating unit, including one or more processors, configured to generate, from the operation record sentences, workflow data specifying a plurality of actions and transitions of a workflow, wherein each action specifies a set of sentences indicating a same operation in the operation record, and (Li: [page 01 ln 37-43] Log file (i.e. workflow data) is a system or some software to a certain recording processing (i.e. workflow generating unit) has been done, in future as reference (i.e. same operation), such as uninstall.log or error.log, is generally generated in the process of software installation (i.e. same operation record) record for each device to unloading in the future can be used to uninstall program is provided, is used for recording error information… Log file record (i.e. operation record sentences) is the operating system or software of each process record (i.e. action)… has great reference value).
However, Li may not explicitly discloses all the aspects of the a summary sentence calculating unit, including one or more processors, configured to calculate a summary sentence set from each set of sentences that indicate the same operation in the operation contents,
wherein the summary sentence calculating unit is configured to, for each set of sentences that indicate the same operation in the operation contents, repetitively execute processing, until the processing ends, of:
selecting a sentence from the set of sentences that indicate the same operation in the operation contents;
calculating, when the selected sentence is added to the summary sentence set, an amount of increase of coverage by the summary sentence set after the addition relative to coverage by the summary sentence set prior to the addition;
in response to the amount of increase of coverage being smaller than the first threshold, outputting the summary sentence set for the set of sentences that indicate the same operation in the operation contents prior to the addition and ending the processing; 
Li explicitly discloses that it “each set of sentences that indicate the same operation in the operation contents” (Li [page 01 ln 37-43]). One of ordinary skill in the art would understand that “log file” with error information is an operation content of the same operation for a system installation . Therefore, Li unquestionably discloses “each set of sentences that indicate the same operation in the operation contents” as claimed.
Regarding to the claim term “a summary sentence calculating unit, including one or more processors, configured to calculate a summary sentence set from each set of sentences”, Srinivasan [col 3 ln 60-67] discloses “a content generation engine (i.e. a summary sentence calculating unit) generates a summary content from a set of preexisting source content (i.e. set of sentences) covering various aspects of the target information to diversify or expand coverage of topics covered in the content generation… using graph-based multi-sentence compression”. Thus, Srinivasan discloses that the content generation engine generates a summary sentence set by using graph-based multi-sentence compression. 
Therefore, Srinivasan unquestionably discloses “a summary sentence calculating unit, including one or more processors, configured to calculate a summary sentence set from each set of sentences”.
As a result, the combination of Li and Srinivasan at least teaches and/or suggests the claimed limitation “a summary sentence calculating unit, including one or more processors, configured to calculate a summary sentence set from each set of sentences that indicate the same operation in the operation contents”.
The combination of Li and Srinivasan discloses wherein the summary sentence calculating unit is configured to, for each set of sentences that indicate the same operation in the operation contents, repetitively execute processing, until the processing ends, of:
selecting a sentence from the set of sentences that indicate the same operation in the operation contents; (Srinivasan: [col 13 ln 34-46, col 7 ln 20-24] the candidate sentence generation can iteratively repeat until all relevant information mapped to the selection graph is exhausted (i.e. repetitively until processing end)… sequencing (i.e. selecting) candidate sentences into a final content by a content generation engine (i.e. a summary sentence calculating unit)… identifying the pre-existing source content from the corpus via graph-based sentence (i.e. set of sentence) compression to generate candidate sentence).
Srinivasan discloses calculating, when the selected sentence is added to the summary sentence set, an amount of increase of coverage by the summary sentence set after the addition relative to coverage by the summary sentence set prior to the addition; (Srinivasan: [col 1 ln 41-53, col 13 ln 49-56, col 10 ln 56-60] generating content using existing source content… source content that is relevant to an input snippet can be accessed and used as a basis for generating new content. Upon identifying relevant source content… compressed to generate new candidate content. The candidate content can then be assessed (i.e. selected) to sequence the additional content in a cohesive manner to form a final content (i.e. summary sentence set)… corpus-based automatic content generation optimizes (i.e. calculating), covers different information within the generated final content to increase information coverage (i.e. amount of increase of coverage), reduced redundancy, and a coherent overall flow… ensures that the additional information covered by the subsequent candidate sentences is different from what already generated and still relevant (i.e. addition relative) to the topics).
The examiner notes that the [0045] of the specification recites “an amount of increase of information (specifically, coverage) due to a newly-added sentence”. Srinivasan’s “increase information coverage” is an “amount of increase of coverage”. 
The combination of Li and Srinivasan discloses in response to the amount of increase of coverage being smaller than the first threshold, outputting the summary sentence set for the set of sentences that indicate the same operation in the operation contents prior to the addition and ending the processing; and (Srinivasan: [col 11 ln 66-67, col 12 ln 13-50, col 13 ln 49-56] output the sequenced set of candidate content to a user device… utilizing an integer linear program formulation facilitates coherence in the final content output with Algorithm: Content Generation to increase the coverage by adding candidate sentence… weighted reward <= threshold (i.e. a first threshold)… until the candidate selection processing end… collecting the weighted candidate sentences with including increased information coverage, reduced redundancy, and a coherent overall flow).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Li and Srinivasan disclosing multi-sentences summarization which are analogous art from the “same field of endeavor”, and, when Srinivasan's calculating the summary sentence set was combined with Srinivasan’s multi-sentence compression to generate a summary content output, the claimed limitation on the a summary sentence calculating unit, including one or more processors, configured to calculate a summary sentence set from each set of sentences that indicate the same operation in the operation contents,
wherein the summary sentence calculating unit is configured to, for each set of sentences that indicate the same operation in the operation contents, repetitively execute processing, until the processing ends, of:
selecting a sentence from the set of sentences that indicate the same operation in the operation contents;
calculating, when the selected sentence is added to the summary sentence set, an amount of increase of coverage by the summary sentence set after the addition relative to coverage by the summary sentence set prior to the addition;
in response to the amount of increase of coverage being smaller than the first threshold, outputting the summary sentence set for the set of sentences that indicate the same operation in the operation contents prior to the addition and ending the processing would be obvious. The motivation to combine Li and Srinivasan is to provide summary content in the context of knowledge management with efficient. (See Srinivasan [col 1 ln 41-42]).
However, Li in view of Srinivasan may not explicitly disclose all the aspects of the determining whether the amount of increase of coverage is smaller than a first threshold;
in response to the amount of increase of coverage being not smaller than the first threshold, adopting the summary sentence set after the addition for the set of sentences that indicate the same operation in the operation contents.
Modani discloses determining whether the amount of increase of coverage is smaller than a first threshold; (Modani: [0020] An objective function is formulated that takes into account coverage of information content, diversity of information content, and cohesion between the image and text portions of the summary… iteratively maximize the objective function for coverage and diversity with respect to the budge constraint…  increasing the coverage and diversity of the solution… The gains for elements would increase if the element chosen is from the other class, and the two elements are related… to increase the coherence of the solution… document summary has the approximate maximum value for the objective function within the budget constraint (i.e. threshold)).
Li explicitly discloses that it “for the set of sentences that indicate the same operation in the operation contents” (Li [page 01 ln 37-43]). One of ordinary skill in the art would understand that “log file” with error information is an operation content of the same operation for a system installation . Therefore, Li unquestionably discloses “for the set of sentences that indicate the same operation in the operation contents” as claimed.
Regarding to the claim term “in response to the amount of increase of coverage being not smaller than the first threshold, adopting the summary sentence set after the addition”, Modani discloses [0154-165] “with the budget constraint as the threshold, maximizes the gain to include (i.e. adopting) sentence 1… sentence 3 in the summary… Since no more (i.e. not smaller than) budget is available, the summary is output as sentences 1, 3 are added... By maximizing the gain at each step, the residual reward left in the document has been minimized”. Thus, Modani discloses that with the budget constraint as the threshold, maximizes the gain to include sentence 1… sentence 3 in the summary… Since no more (i.e. not smaller than) budget is available, the summary is output as sentences 1, 3 are added. 
Therefore, Modani unquestionably discloses “in response to the amount of increase of coverage being not smaller than the first threshold, adopting the summary sentence set after the addition”.
As a result, the combination of Li and Modani at least teaches and/or suggests the claimed limitation “in response to the amount of increase of coverage being not smaller than the first threshold, adopting the summary sentence set after the addition for the set of sentences that indicate the same operation in the operation contents”.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Srinivasan and Modani disclosing multi-sentences summarization which are analogous art from the “same field of endeavor”, and, when Modani's increasing the coverage and diversity with the budget constraints was combined with Srinivasan’s multi-sentence compression to generate a final content output, the claimed limitation on the determining whether the amount of increase of coverage is smaller than a first threshold;
in response to the amount of increase of coverage being not smaller than the first threshold, adopting the summary sentence set after the addition for the set of sentences that indicate the same operation in the operation contents would be obvious.
The motivation to combine Li in view of Srinivasan and Modani is to provide multimedia document summarization techniques with better and more relevant information content. (See Modani [0001]).
As to claim 2, Li in view of Srinivasan and Modani discloses The summary sentence calculation apparatus according to claim 1, wherein when coverage of the summary sentence set after the addition is larger than a second threshold, the summary sentence calculating unit is configured to output the summary sentence set after the addition and ends the processing. (Srinivasan: [col 10 ln 46-61] the information captured by each sentence compressed into a candidate sentence for subsequent sub-graph selection within the selection graph for the final summary content, the reward assignor update the rewards of the vertices in the selection graph is significant or exceeds a threshold (i.e. a second threshold)… ensuring the information coverage of the subsequently generated candidate sentences is still relevant to the input query… outputs a final content having compressed sentences along with a sequence to yield a cohesive content of a desired length and ends the content generating process).

As to claim 3, Li in view of Srinivasan and Modani discloses The summary sentence calculation apparatus according to claim 1, wherein the predetermined sentence is a sentence that most increases the coverage of the summary sentence set after the addition relative to the coverage of the summary sentence set prior to the addition. (Srinivasan: [col 7 ln 21-29, col 13 ln 54-56, col 10 ln 56-60] the final summary content generation manager utilizes the pre-existing source content via graph-based sentence (i.e. predetermined sentence) as candidate content sentence to generate a final content (i.e. summary sentence set) and conveys relevant information (i.e. addition relative) in a cohesive and non-redundant manner… optimize the increased information coverage (i.e. increases the coverage), reduced redundancy for overall flow coherent… ensures that the additional information covered by the subsequent candidate sentences is different from what already generated and still relevant (i.e. addition relative) to the topics).


Regarding claims 4-6 and 7-9, these claims recite the method/computer-readable medium performed by the apparatus of claims 1-3, respectively; therefore, the same rationale of rejection is applicable.

Conclusion
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145